Exhibit May 14, Office of the Chief Accountant Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 We have read the statements made by Rineon Group, Inc. which we understand will be filed with Securities and Exchange Commission pursuant to Item4.01 of Form 8-K, as part of the Form 8-K of Rineon Group, Inc. dated May 14, We agree with the statements concerning our Firm pertaining to the Item 4.01 disclosure in such Form 8-K. Very truly yours, /s/ Michael T. Studer CPA P.C. Michael T. Studer CPA P.C.
